Citation Nr: 0209002	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  02-06 698	)	DATE
	)
	)


THE ISSUE

Whether a September 1954 decision of the Board of Veterans' 
Appeals denying service connection for lung conditions should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a lung disorder is addressed in a separate 
decision under a different docket number).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1947 and from October 1948 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's September 1954 decision which 
denied entitlement to service connection for lung abscess, 
pneumonitis, and bronchiectasis.


FINDINGS OF FACT

1.  The Board denied service connection for lung abscess, 
pneumonitis, and bronchiectasis by decision dated in 
September 1954.

2.  The veteran filed a motion claiming CUE in the September 
1954 Board decision.

3.  The veteran has failed to clearly and specifically set 
forth alleged CUE in the September 1954 Board decision and 
why the result would have been manifestly different but for 
the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1403, 20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).  However, CUE is a very 
specific and rare kind of error which compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (2001).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions were 
incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Examples of situations 
that are not clear and unmistakable error include a change in 
diagnosis, a failure to fulfill the duty to assist, a 
disagreement as to how the facts were weighed or evaluated, 
or otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there had 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403 (2001).

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409 (b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).  The 
Board will now consider the merits of the moving party's 
claim.

Historically, the veteran was separated from military service 
in January 1950.  By rating decision dated in April 1952, the 
RO denied entitlement to service connection for certain 
claimed lung conditions, in part, because the veteran's lung 
disorders had not been diagnosed until a January 1952 
hospitalization.  In a January 1953 remand, the Board 
requested additional evidence, including the veteran's chest 
X-rays.  In March 1954, the Board again remanded the case 
primarily with respect to other issues.  

By decision dated in September 1954, the Board considered the 
veteran's contentions, the service medical records, post-
service hospital records, a summary of his chest X-rays, 
statements by various physicians, and statements in support 
of his claim from family and friends, and denied the 
veteran's claim on the basis that the service medical records 
failed to show a pulmonary disorder during service or at the 
time of discharge, and that chest X-rays were negative for 
any of the claimed disorders for several years after service 
separation.  The Board concluded that there was no evidence 
of a relationship between the veteran's military service, 
including a bout of influenza, and his lung conditions.

The current issue before this Board is whether the September 
1954 rating decision contains CUE.  The veteran contends, in 
essence, that the Board's September 1954 decision was based 
on CUE because:

the preponderance of the evidence is in 
favor of the claimant and a clear and 
unmistakable error exists in the [BVA's] 
decision dated September 17, 1954, as the 
evidence clearly shows there are two 
medical statements specifically relating 
the veteran's current lung condition with 
injury or disease incurred in service.

After a review of the evidence, the Board finds that the 
veteran's CUE claim must fail.  Most importantly, the veteran 
essentially contends that the weight of the evidence was in 
his favor at the time the Board denied his claim in September 
1954.  However, such an assertion is, by definition, 
insufficient to support a claim for CUE.  As noted above, CUE 
does not include a disagreement as to how facts were weighed 
or evaluated.  See 38 C.F.R. § 20.1403(d).

Specifically, the veteran identified four statements by 
Doctors Blauw, Thaxton, Bozzell, and Brewer, which he 
contends supported his claim in 1954.  While two of the four 
medical statements could be read to be supportive of the 
veteran's claim, they were also somewhat equivocal in nature.  
As an example, Dr. Blauw noted that the veteran's history of 
influenza "may have been the origin" of his condition, 
which he noted was "probably service connected."  Further, 
Dr. Thaxton wrote that he was "inclined to believe" the 
veteran's assertion that his lung condition originated from a 
bout of influenza in service.  On the other hand, Drs. 
Bozzell and Brewer reported only that the veteran experienced 
a bout of influenza in service but offered no opinion as to a 
medical nexus between influenza and the veteran's lung 
conditions.  Due to the equivocal nature of the statements, 
it was not unreasonably for the 1954 Board to assign less 
probative weight to these medical statements.

Next, while the September 1954 Board considered these medical 
statements, it also identified several pieces of evidence 
which it found not supportive of the veteran's claim.  As an 
example, the September 1954 Board correctly noted that the 
service medical records were negative for any chronic lung 
disorder.  Further, a historical review of the veteran's 
chest X-rays from the time he was reactivated to his second 
period of active duty through service separation and a post-
service hospitalization (a review of approximately 30 X-ray 
films) revealed that the veteran's lung disorders were not 
shown by chest X-ray until more than two years after service 
separation.  Moreover, the 1954 Board observed that a post-
service physical was normal.  Therefore, the Board finds that 
it was reasonable for the 1954 Board to weigh all the 
evidence and conclude that the veteran's lung disorders were 
not shown in service or for a period of years thereafter.  
Accordingly, this Board finds that the 1954 Board could have 
reasonably concluded that the veteran's lung disorders were 
not related to military service and its September 1954 
decision was not based on CUE.  

As noted above, CUE is a very specific kind of error which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  In this case, 
there is no evidence that the facts were before the Board 
were incorrect, nor has it been so contended.  Moreover, the 
statutory and regulatory provisions were correctly applied, 
and the veteran has not asserted otherwise.  Rather, he 
simply argues that the weight of the 1954 evidence was in his 
favor; however, this argument cannot support a claim for CUE.  
That the outcome of the September 1954 decision was not 
favorable to the veteran cannot form the basis of a CUE 
claim.  As noted above, the Board finds that the veteran's 
contentions amount to no more than a disagreement regarding 
how the 1954 Board weighed the four medical statements 
against the other evidence of record.  Such assertion is, by 
definition, not CUE.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (codified as amended 
at 38 C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  In this case, the veteran has made no 
such arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the September 1954 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the September 1954 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's September 1954 
decision based on CUE must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403(d)(3) (2001), and 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (codified as amended at 38 
C.F.R. § 20.1404(b)).  In view of the fact that the veteran 
has failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to dismiss the veteran's 
motion for CUE.  The veteran is thus free at any time to 
resubmit a CUE claim with respect to the September 1954 Board 
decision.


ORDER

The motion for revision or reversal of the Board's September 
1954 decision denying service connection for lung conditions 
on the grounds of CUE is dismissed without prejudice to 
refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 



